Citation Nr: 0827622	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office in Nashville, 
Tennessee.  In October 2005, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The veteran does not have PTSD that was present in service or 
is otherwise related to such service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of his 
service in Vietnam. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran's service medical records do not show any 
treatment for psychiatric symptoms.  The veteran's separation 
examination report, dated in July 1968, shows that his 
psychiatric condition was clinically evaluated as normal.  In 
an associated "report of medical history," he denied any 
relevant symptoms, to include "nervous trouble of any 
sort," and "depression or excessive worry."  There is a 
handwritten notation of "nervous trouble/clear."  The Board 
finds that this record only provides evidence against this 
claim.      
 
The veteran's discharge (DD Form 214) shows that he received 
the Republic of Vietnam Campaign Medal, and the Vietnam 
Service Medal with two bronze service stars.  His military 
occupation specialty is listed as "field wireman."  The 
veteran's personnel file (DA Form 20) indicates that he 
served in Vietnam between March 1967 and March 1968, and that 
his principal duty during that time was wireman.  His units 
during that time were listed as C Battery, and HHB Battery, 
both of the 2nd Battalion, 35th Artillery ("2/35").  

As an initial matter, the Board finds that the evidence does 
not show that the veteran participated in combat.  He is not 
shown to have received commendations or awards that warrant 
the conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  In this regard, although 
the veteran's personnel file notes a campaign, i.e., 
"Vietnam Counteroffensive," phase two and three, the nature 
and extent of the veteran's participation is not specifically 
described, and the Board declines to afford this entry the 
same weight as the commendations or awards evincing combat.  
Id.  

To the extent this entry indicates that the veteran was 
present in a combat zone, the U.S. Court of Appeals for 
Veterans Claims has previously held that it is the 
distressing event, rather than the mere presence in a 
"combat zone," which may constitute a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Moran v. Peake, 
No. 2007-7163  (Fed. Cir. May 2, 2008); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that serving in a combat zone is 
not the same as serving in combat).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  The 
Board therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  

Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, these were 
based on an oral history as provided by the veteran, and are 
otherwise lacking in a factual basis so as to outweigh the 
information in the veteran's service records and the service 
documents.  See Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994); see also M21-1MR, Part 
III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
see also M21-1MR, Part III.iv.4.H.29.a, i.  

With regard to the claimed stressors, the Board initially 
notes that the only statement he has made detailing his 
claimed stressors is a March 2003 letter, in which he 
asserted that during service in Vietnam he witnessed the 
following: sniper and mortar fire for a period of about four 
months at a base that was "close to the DMZ zone not far 
from the Cambodian border;" he indicated that he was next in 
Xuan Loc for about two weeks, followed by being "moved out 
into the field" at which time he volunteered to work with 
the crew of a tracked artillery vehicle; he was in convoys 
that were attacked; he was then sent to the Mekong Delta, 
during which time he found the mutilated body of a dead 
American soldier; he came near a cobra snake, and a nearby 
soldier shot the snake; he was then sent back to Xuan Loc for 
about two months, which "was pretty secure at that time"; 
he was then sent to work with two American soldiers who were 
forward observers attached to a ARVN (Army of Vietnam) Marine 
unit for bout 21/2 months, during which time he witnessed some 
sniper fire, an attack, and saw two Vietnamese thrown out of 
a helicopter during interrogations.  

No dates, names, or locations were provided, except as noted.  
 
In October 2005, the Board remanded the claim and directed 
that an attempt be made to verify the claimed stressors, 
followed by a PTSD examination, which specifically took into 
account any verified stressors.  Id.  

A statement from the U.S. Armed Services Center for Unit 
Records Research ("CURR"), dated in July 2007, shows that 
they indicated that they had searched Morning Reports, and 
Operational Reports, Lessons Learned, for 2/35, which was 
located at Xuan Loc, and that there was evidence of mortar 
attacks during noon meals, and three attacks on the base at 
Xuan Loc, with no U.S. casualties.  

Following receipt of CURR's July 2007 statement, the RO 
scheduled the veteran for an examination in August 2007.  
However, the veteran, while notified of the examination, 
failed to report for his examination.  

The Board finds that the claim must be denied.  With regard 
to the claimed stressors, the Board first notes that the 
veteran has not provided any reasonably specific dates, 
names, or locations for his claimed stressors.  As for the 
July 2007 CURR statement, it indicates that there were mortar 
attacks at Xuan Loc, as well as three attacks which did not 
result in any U.S. causalities (the veteran has not claimed 
any ground attacks as stressors).  However, reading the CURR 
statement extremely liberally, the Board finds that the 
claimed stressor of witnessing mortar attacks is verified.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Nevertheless, the claims files do not currently contain a 
PTSD diagnosis based solely on this verified stressor.  Id.  
In this regard, a January 2004 VA PTSD examination report 
contains a diagnosis of PTSD "comorbid with bipolar disorder 
and substance abuse."  This report shows that it was based 
on a large number of unverified stressors, to include mot the 
stressors mentioned in the veteran's March 2003 letter, a 
claim of witnessing an explosion in a gun tube that wounded 
soldiers, (not claimed in the March 2003 letter), the 
veteran's assertions that he participated in "significant 
combat," and his assertion that he served as an assistant 
gunner and radioman with a Marine unit in Vietnam.  

In this regard, the assertions of participation in combat, 
and of service with a Marine unit (ARVN or otherwise), are 
contradicted by the veteran's service records.  Further, the 
report notes that the veteran conceded that "none of this is 
reflected in his military records."  Therefore, this opinion 
is based on unconfirmed stressors, and is insufficient to 
warrant a grant of the claim.  Id.  

Similarly, an April 2001 report from G.D.C., Ph.D., contains 
Axis I diagnoses of major depression, generalized anxiety 
disorder, PTSD, and rule out bipolar disorder, and shows that 
the veteran asserted that he was a "Vietnam combat 
veteran."  This report does not indicate that it was based 
on a review of the veteran's C-file, and it does not contain 
a discussion of the etiology of the PTSD diagnosis.  
Therefore, this opinion is based on unconfirmed stressors, 
and is insufficient to warrant a grant of the claim.  Id.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; and that there is no competent opinion of record 
linking PTSD to a verified stressor.  Simply stated, no 
medical opinion associates the disorder of PTSD with the 
arguably confirmed stressor.  The Board therefore finds that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for PTSD.  
Accordingly, service connection for PTSD must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of the arguments that he has PTSD as a 
result of stressors during his service.  However, the Board 
has determined that the veteran did not participate in 
combat, and that there is no competent opinion of record 
linking PTSD to the verified stressor.  He has not provided 
any dates, names, or locations for his stressors, except as 
noted, and he has essentially conceded to a VA examiner that 
none of his claimed stressors are reflected in his military 
records.  

Based on the statements he has submitted, the Board finds 
that further stressor verification efforts are not required.  
Simply stated, the veteran's statements are not always 
consistent, as noted above, with the service record or, more 
importantly, some of his prior statements.

Accordingly, all elements required for service connection for 
PTSD have not been met, see 38 C.F.R. § 3.304(f), and the 
veteran's claim for service connection must be denied. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Simply stated, the veteran 
is not competent to diagnosis himself with PTSD. 

The issue on appeal is based on the contention that PTSD was 
caused by service.  In this case, the veteran has been found 
not to have participated in combat, and there is no medical 
opinion of record linking PTSD to his verified stressor.  
Under the circumstances, there is no legal basis for a grant 
of the benefit sought.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in November 2001, and July and 
October of 2005, the veteran was notified of the information 
and evidence needed to substantiate and complete the claim.  

To the extent that the November 2001 letter may not have been 
in full compliance with VA's duty to assist, as subsequently 
interpreted, and the July and October of 2005 VCAA letters 
were sent to the veteran after the RO's May 2002 decision 
that is the basis for this appeal, any defect with respect to 
the notices in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim, as he 
has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  After issuing the 
letters discussed above, the RO reconsidered the appellant's 
claim, as evidenced by the May 2008 Supplemental Statement of 
the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (holding that VA cured any failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  For these 
reasons, the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that there has been no 
prejudice the claimant.  In August 2005, the veteran was 
contacted and he stated that he had no further evidence to 
submit.  See "report of contact" (VA Form 119), dated in 
August 2005.  In addition, the record reflects that VA has 
obtained all relevant evidence.  Specifically, it appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the 
veteran's claims files.  The RO has obtained the veteran's 
service records, and service medical records, as well as VA 
and non-VA medical records.  The veteran was examined in 
2004, and stressor verification was attempted in 2007, which 
resulted, in the Board's judgment, in one verified stressor.  
In August 2007, VA attempted to afford him another PTSD 
examination, to include an etiological opinion that would 
have taken this verified stressor into account.  However, the 
veteran failed to report for his August 2007 examination.  
See 38 C.F.R. § 3.159(d).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

With regard to stressor verification, the Board finds that 
all that can be done has been done.  The veteran has not 
provided any reasonably specific dates, names, or locations 
of his claimed stressors, most of which appear to be 
anecdotal events that are not capable of verification.  See 
M21- 1MR, Part IV.ii.1.D.15.a (attempt at corroboration not 
required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented).  
Nevertheless, VA attempted to verify the claimed stressors 
with CURR in 2007, and as previously stated, the Board has 
determined that the claimed stressor of mortar attacks is 
verified.  However, the record does not contain a medical 
opinion that is sufficient to show that he has PTSD as a 
result of this stressor, and the veteran failed to report for 
an examination attempting to obtain such an opinion.  

Beyond the above, the Board must note that the veteran's 
statements to the VA have not always been consistent with the 
record, including some of the veteran's own prior statements.  
In like of these facts, an additional remand is simply not 
required.     

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


